At a former day of this term this appeal was dismissed because the transcript had no caption. This defect has been remedied. The appeal is re-instated.
The allegation in the indictment herein is that appellant while intoxicated operated a motor vehicle on a public street of the city of Memphis, Texas, an incorporated city duly incorporated under the laws of Texas. From the records of the county clerk's office it was shown that in 1906, Memphis, Texas, was incorporated as a town. It is further in testimony that continuously since said time Memphis has been an incorporated town. The place where appellant drove said car on the occasion in question was within the limits of the original incorporation. We think the fact that the indictment alleged the driving of the car to be within a city, and the proof having shown it to be within an incorporated town, was no variance such as would call for a reversal of this case. Mr. Webster's definition of a city is an incorporated town. This is approved in Borders v. State, 66 S.W. Rep. 1102. See also Bouvier's Law Dictionary; 6 Am.  Eng. Ency. of Law, p. 32; Mitchell v. Franklin Co., 25 Ohio St. 154; Vol. 11, Corpus Juris, p. 787. We also observe that the witnesses spoke of Memphis as the city of Memphis. Art. 802, P. C., denounces the operation by an intoxicated driver of a motor vehicle upon any street or alley or other place within the limits of any incorporated city, town or village, or upon any public road or highway in this State. Did appellant know from the allegation above mentioned the place, where he was charged with driving this motor vehicle? We think he did. Was he misled by such allegation? We think he was not. We can not sustain the contention of appellant.
The objection to the order of the commissioners' court containing the original plot of said town has been substantially passed upon in the case of Hext v. State, No. 12115, opinion March 20, 1929. The facts in testimony seem to support the judgment of conviction.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.
Appellant calls attention to a matter not adverted to in our original opinion. The indictment alleges that appellant while intoxicated operated a motor vehicle on "5th Street and 6th Street" in the City *Page 679 
of Memphis. It is appellant's contention that if the evidence shows the commission of the offense it occurred on 5th Street and not on 6th Street at all, and having alleged that it occurred on both streets it is necessary to prove if else there would be a fatal variance. We do not think so. The other questions presented in the motion were discussed originally and seem to have been correctly decided.
The motion for rehearing is overruled.
Overruled.
 *Page 1